                     Case 19-12122-KG            Doc 808       Filed 01/31/20       Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    FOREVER 21, INC., et al.,1                                      ) Case No. 19-12122 (KG)
                                                                    )
                                        Debtors.                    ) (Jointly Administered)
                                                                    )

         NOTICE OF AGENDA ON MATTERS SCHEDULED FOR HEARING ON
           FEBRUARY 4, 2020, AT 1:00 P.M. (PREVAILING EASTERN TIME)
         BEFORE THE HONORABLE KEVIN GROSS, AT THE UNITED STATES
       BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET
      STREET, 6TH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 198012


I.           MATTER GOING FORWARD

             1.      Bid Procedures. Debtors’ Motion for Entry of an Order (A) Approving Bidding
                     Procedures and Bid Protections in Connection with the Sale of Substantially All of
                     the Debtors’ Assets, (B) Approving the Form and Manner of Notice Thereof,
                     (C) Scheduling an Auction and Sale Hearing, (D) Approving Procedures for the
                     Assumption and Assignment of Contracts, (E) Approving the Sale of the Debtors’
                     Assets, and (F) Granting Related Relief [Filed: 1/30/20] (Docket No. 802)

                     Response/Objection Deadline: February 3, 2020, at 12:00 p.m. (ET).

                     Responses/Objections Received: None as of this time.

                     Related Documents:

                        i.    Debtors’ Motion for Entry of an Order Shortening the Notice Period with
                              Respect to the Debtors’ Motion for Entry of an Order (A) Approving
                              Bidding Procedures and Bid Protections in Connection with the Sale of
                              Substantially All of the Debtors’ Assets, (B) Approving the Form and

1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
             International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
             LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC
             (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
             90031.
2
             Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
             telephone (888-882-6878) or by facsimile (310-743-1850).

                                                           1
Case 19-12122-KG        Doc 808      Filed 01/31/20    Page 2 of 3



        Manner of Notice Thereof, (C) Scheduling an Auction and Sale Hearing,
        (D) Approving Procedures for the Assumption and Assignment of
        Contracts, (E) Approving the Sale of the Debtors’ Assets, and (F) Granting
        Related Relief [Filed: 1/30/20] (Docket No. 803)

  ii.   [Signed] Order Shortening the Notice Periods with Respect to the Debtors’
        Motion for Entry of an Order (A) Approving Bidding Procedures and Bid
        Protections in Connection with the Sale of Substantially All of the Debtors’
        Assets, (B) Approving the Form and Manner of Notice Thereof,
        (C) Scheduling an Auction and Sale Hearing, (D) Approving Procedures for
        the Assumption and Assignment of Contracts, (E) Approving the Sale of
        the Debtors’ Assets, and (F) Granting Related Relief [Filed: 1/30/20]
        (Docket No. 804)

 iii.   Notice of Hearing on Debtors’ Motion for Entry of an Order (A) Approving
        Bidding Procedures and Bid Protections in Connection with the Sale of
        Substantially All of the Debtors’ Assets, (B) Approving the Form and
        Manner of Notice Thereof, (C) Scheduling an Auction and Sale Hearing,
        (D) Approving Procedures for the Assumption and Assignment of
        Contracts, (E) Approving the Sale of the Debtors’ Assets, and (F) Granting
        Related Relief [Filed: 1/30/20] (Docket No. 805)


Status: The hearing on this matter is going forward.




            [Remainder of page intentionally left blank]




                                 2
             Case 19-12122-KG    Doc 808      Filed 01/31/20   Page 3 of 3




Dated: January 31, 2020         /s/ Timothy P. Cairns
Wilmington, Delaware            Laura Davis Jones (DE Bar No. 2436)
                                James E. O’Neill (DE Bar No. 4042)
                                Timothy P. Cairns (DE Bar No. 4228)
                                PACHULSKI STANG ZIEHL & JONES LLP
                                919 North Market Street, 17th Floor
                                P.O. Box 8705
                                Wilmington, Delaware 19899-8705 (Courier 19801)
                                Telephone:     (302) 652-4100
                                Facsimile:     (302) 652-4400
                                Email:         ljones@pszjlaw.com
                                               joneill@pszjlaw.com
                                               tcairns@pszjlaw.com

                                -and-

                                Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                Aparna Yenamandra (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900

                                -and-

                                Anup Sathy, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone: (312) 862-2000
                                Facsimile:     (312) 862-2200

                                Co-Counsel for the Debtors and Debtors in Possession




                                          3
